Citation Nr: 0315305	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  98-15 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a foot disorder, to 
include gout, plantar fasciitis, and a fractured left great 
toe.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from June 1952 to April 1954 
and from May 1955 to December 1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the benefit sought on 
appeal.

In a February 2001 Board decision, the issue of service 
connection for a foot disorder, to include gout, plantar 
fasciitis, and a fractured left great toe, was remanded for 
additional development.  The development was accomplished to 
the extent possible.  The case has now been returned to the 
Board for adjudication.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  During service, the veteran was diagnosed with cellulitis 
with lymphangitis.

3.  Many years following service, the veteran was diagnosed 
with gouty arthritis, bilateral hallux valgus, bilateral 
onychomycosis, and bilateral dermatophytosis of the feet.

4.  The medical evidence does not establish that the 
veteran's foot disorders are causally or etiologically 
related to the veteran's active service.

5.  There is competent medical evidence of record causally 
relating the veteran's fractured left great toe to his active 
service, and his service-connected traumatic arthritis of the 
left great toe, as residuals of a laceration of the left 
great toe.


CONCLUSION OF LAW

1.  A foot disorder, to include gout and plantar fasciitis 
was not incurred or aggravated during service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1132, 1137, 5103A, 5107(b), 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309 (2002).

2.  A fractured left great toe was incurred during service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107(b), 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The rating decision, 
the statement of the case, and supplemental statements of the 
case issued in connection with the veteran's appeal, as well 
as additional correspondence to the veteran, have notified 
him of the evidence considered, the pertinent laws and 
regulations, and the reason that his claim was denied.  The 
RO indicated that it would review the information of record 
and determine what additional information is needed to 
process the veteran's claim.  The RO also informed the 
veteran of what the evidence must show in order to grant 
service connection, as well as provided a detailed 
explanation of why the requested benefit was not granted.  In 
addition, the rating decision, statement of the case, and 
supplemental statements of the case included the criteria for 
granting service connection, as well as other regulations 
pertaining to his claim.  In addition, the December 2002 
supplemental statement of the case notified the veteran of 
the provisions of the VCAA, the kind of information needed 
from him, and what he could do to help his claim, as well as 
the VA's responsibilities in obtaining evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the veteran of what evidence he was 
required to provide and what evidence VA would attempt to 
obtain).  Accordingly, the Board finds that the notification 
requirements of the VCAA have been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  In addition, the veteran was 
afforded a VA examination and a hearing before the RO.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  The mere fact of an in-service 
injury is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.   In addition, a veteran is entitled to 
a presumption of service connection where a veteran has 
served continuously for 90 days and a chronic disability, 
such as arthritis, is manifested to a degree of 10 percent or 
more within one year of service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury, resulting in 
a current disability, was incurred or aggravated in active 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

The pertinent medical evidence of record consists of the 
veteran's service medical records, VA medical records, and VA 
examination reports, as well as a transcript of the veteran's 
hearing before the RO.

The veteran's June 1952 Report of Medical History indicates 
that the veteran denied any bone or joint deformities, 
swollen or painful joints, and foot trouble.  The 
contemporaneous Report of Medical Examination indicated that 
a clinical evaluation of the veteran's lower extremities, 
musculoskeletal system, and feet was normal.   

A service medical record dated December 1953 shows that the 
veteran complained of pain and swelling of his left ankle.  
The veteran reported that a piece of metal fell and cut him 
through his shoe.  Initial examination showed an open 
purulent wound on his left great toe and a swollen left 
ankle.  Further examination showed swelling on the entire 
dorsum of the foot and ankle, as well as on part of the 
plantar surface.  The foot was red, swollen, tense, and hot.  
There were also lymphadenopathy popliteal nodes of the leg 
and a small laceration of the left great toe.  The diagnosis 
was cellulitis with lymphangitis of the left foot and leg.

March 1954 and November 1955 Reports of Medical Examination 
showed normal clinical evaluations of the veteran's feet, 
lower extremities, and musculoskeletal system.

A February 1991 x-ray of the left foot neither diagnosed nor 
excluded gout.

A January 1993 radiology report indicates that there were no 
bony abnormalities of the right foot and that the bones of 
the left foot were unremarkable, except for the 
interphalangeal joint of the great toe, which could not be 
evaluated adequately.

A September 1993 radiology report indicates that an x-ray of 
the left foot showed a swelling of soft tissues near the head 
of the first metatarsal bone, a bony defect on the dorsal 
medial side of the head of the first metatarsal bone, and a 
narrowing of the joint of the interphalangeal joint of the 
first toe with degenerative cysts.  The impression was gouty 
tophus at the head of the first metatarsal bone and 
degenerative changes at the interphalangeal joint of the 
first toe.  

An April 1994 VA medical record shows that the veteran 
complained of left great toe pain and gout.  Physical 
examination showed moderate erythema.  There was no evidence 
of edema.  The diagnosis was gouty arthritis. 

A March 1995 VA treatment record indicates that the veteran 
complained of a painful and swollen right foot and ankle, 
without history of trauma.  Examination showed a swollen, 
erythematous right ankle, with limited range of motion, and a 
swollen right foot.  Pedal pulses were not felt.  The calf 
was not swollen and there were no open areas.  An x-ray of 
the right ankle was normal.  The assessment was rule out 
gout.

In May 1995, the veteran was seen at the VA for complaints of 
"gout problems."  A history of right ankle pain and 
swelling was noted.  Examination showed a very swollen right 
foot and ankle, with tenderness and decreased range of motion 
of the right ankle.  An old fracture of the tip of the 
lateral malleolus was noted.  The diagnosis was probable 
gout.  A follow-up treatment note showed that the veteran's 
right ankle was not red or swollen, but that there was still 
some tenderness.  

A September 1995 VA medical record indicates that the veteran 
complained of a swollen and painful left ankle.  There was 
some echymycosis of the left medial malleolus, positive pedal 
pulses, and minimal edema.  An x-ray was negative for a 
fracture of the left ankle, but there was some minimal soft 
tissue swelling over the medial ankle.  The diagnosis was 
ankle strain. 

A December 1995 VA discharge summary indicates that the 
veteran had diagnoses of proteinuria, status-postoperative 
renal biopsy; chronic renal insufficiency; coronary artery 
disease, status-postoperative myocardial infarction times 
four, status-postoperative coronary artery bypass graft; low 
back pain; hypertension; and gout. 

A November 1996 VA treatment record shows that the veteran 
complained of right ankle swelling, a itchy rash on the left 
lateral leg, and gout pain of the left great toe.   
Examination showed a swollen lateral aspect of the right 
ankle and questionable early lichen simplex chronicus.  An x-
ray showed a questionable chip fracture at the tip of the 
lateral malleolus of the right ankle versus a possible 
corrected subluxation with inversion.  The diagnosis was 
right ankle sprain.

In March 1997, the veteran was treated for complaints of left 
leg pain and hearing a "pop" in his left ankle.  There was 
palpable pain in the dorsal aspect of the left foot.  An x-
ray showed a healed fracture of the left great toe.  The 
diagnosis was foot pain.  An April 1997 follow-up treatment 
note indicates that there were no lesions or ulcers of the 
right foot and there were good pedal pulses.  An x-ray was 
negative for a fracture or subluxation of the left ankle, but 
there was a healed interarticular fracture involving the 
proximal phalanx of the left great toe, with secondary 
osteoarthritic changes.  There was also mild periarticular 
soft tissue swelling of the left ankle.  The assessment was 
that the veteran's pain was secondary to a decreased blood 
flow.  Another April 1997 record shows treatment for a "gout 
attack."  An x-ray of the right foot was negative for 
fractures or dislocation of the right foot.  An old deformity 
of the tip of the fibula and the anterior process of the 
calcaneus was noted. 

A May 1997 VA vascular lower extremity arterial study was 
negative for arterial occlusive disease.   

In December 1997, the veteran complained that he had foot 
pain for years, worse in the past few months.  He complained 
of constant pain over the plantar fascia, worse with 
standing.  There was significant, consistent tenderness over 
the plantar fascia upon examination.   The impression was 
plantar fasciitis.

A March 1998 VA medical record indicates that the veteran 
complained of foot pain and problems with his gout 
medication.  A history of gout, chronic obstructive pulmonary 
disease, hypertension, circulatory disease, degenerative 
joint disease, and chronic renal insufficiency were noted.  
The impression included degenerative joint disease of the 
feet.

In May 1998, the examining provider noted that she explained 
that the veteran's foot pain was most likely due to the 
degenerative joint disease of the 1st and 2nd 
metatarphalangeal joints of the right foot, as diagnosed by a 
1993 x-ray.  Examination showed trace bilateral ankle edema.

The veteran was afforded a hearing before the RO in 
connection with his claim in March 1999.  According to the 
transcript, the veteran testified that he did not know how he 
injured his left foot during service, but that he had high 
arches.  He also testified that, on top of the arch of his 
left foot, he had two holes, with pus drainage, and that his 
feet "went haywire" after his treatment.  He stated that he 
experienced swelling of his feet, difficulty walking, and 
pain since 1953.  He also stated that he currently 
experienced tenderness and swelling, with flare-ups in the 
winter.  He testified that his doctors diagnosed him as 
having gout, but that he believed the diagnosis provided was 
wrong.

A December 1999 VA treatment record indicates that the 
veteran had a previous medical history of diabetes with 
peripheral neuropathy, coronary artery disease, 
hyperlipidemia, hypertension, chronic renal insufficiency, 
chronic obstructive pulmonary disease, gout, degenerative 
joint disease, and chronic low back pain.

A February 2000 VA examination for purposes of determining 
entitlement to aid and attendance or housebound benefits 
indicates that the veteran had a wide-based, shuffling gait, 
with "mincing steps" due to painful feet.

The veteran was afforded two VA examinations in connection 
with his present claim for service connection in March 2001.  
According to the report for the scars examination, the 
veteran reported a history of a remote left foot injury, with 
a laceration of his left great toe in December 1953.  
Examination was negative for a scar formation, but fungal 
changes of the skin and toenails of the feet were noted.

According to the report of the VA feet examination, the 
veteran reported a remote injury to his left foot while in 
service.  The examiner noted that the relevant service 
medical records were reviewed, and the examiner provided a 
summary of these documents in the report.  The veteran 
complained of chronic pain of the feet, which he believed 
began with his left foot injury.  He stated that the pain was 
worse in the evening and with standing or walking for more 
than 15 minutes.  He denied a history of surgery on his feet, 
but used a standard cane for ambulatory assistance.  The 
veteran's history of gouty arthritis was also noted.

Physical examination showed that there was no evidence of 
inflammation of the feet, such as warmth, erythema, effusion, 
or synovial proliferation at any joints.  There was also no 
skin ulceration, breakdown, or other sign of infection.  
There was no active tophaceous formation, but there were 
mycotic changes of the toenails and of the skin on the 
plantar surface of the feet.  The veteran's feet were 
hyperkeratotic with callus formation, particularly over the 
great toe metatarsal and the calcaneous.  There was also some 
tenderness and bunion formation over the hallux valgus of the 
left foot, but not on the right foot.  Peripheral pulses were 
2+, capillary refill was brisk, and there was no evidence of 
clubbing, cyanosis, or edema of either foot.  Range of motion 
of the ankles showed plantar flexion to 45 degrees and 
dorsiflexion to 20 degrees.  There was also a 30 degrees 
valgus angulation at the first metatarsophalangeal joint on 
the left and 26 degrees valgus angulation on the right.  
There was also 12 degrees of dorsal deviation on the left, 
versus 10 degrees on the right.  X-rays showed degenerative 
changes at the metatarsal heads consistent with tophaceous 
gout; an old fracture along the medial condyle of the left 
big toe proximal phalanx, with secondary post-traumatic 
changes; and bilateral hallux valgus.  Diagnoses included 
post-traumatic degenerative osteoarthritis of the left foot; 
history of gouty arthritis, without evidence of an acute 
inflammation; bilateral hallux valgus; bilateral 
onychomycosis; and bilateral dermatophytosis.  The examiner 
opined that the veteran's post-traumatic degenerative 
osteoarthritis of the left foot was a direct consequence of 
the veteran's left foot injury during his military service, 
but that the veteran's other foot disorders were unrelated to 
the veteran's in-service left foot injury.  The Board notes 
that the veteran is currently service-connected for the 
traumatic osteoarthritis as a residual of an in-service 
laceration of his left great toe.

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of the 
evidence is against a claim for service connection for a foot 
disorder, to include gout and plantar fasciitis.  See 
38 U.S.C.A. §§ 1110, 1131 (an award of service connection 
requires that the veteran incur a disease or disability 
during service).   The Board acknowledges that the veteran 
was treated for cellulitis of the left leg and foot, with 
left ankle and foot swelling during his service.  However, 
the Board notes that the veteran's service medical records 
are negative for complaints, treatment, or diagnoses related 
to gout and plantar fasciitis.  Also, the veteran's service 
medical records, dated after his treatment for cellulitis, 
showed normal physical evaluations of the veteran's feet and 
lower extremities.  Moreover, the medical evidence clearly 
indicates that the veteran was not diagnosed with gout or 
gouty arthritis until approximately 1991, nearly 36 years 
after his discharge from service.  See Savage, supra 
(requiring medical evidence of chronicity and continuity of 
symptomatology).   See also 38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Similarly, the March 2001 VA 
examination was negative for evidence of plantar fasciitis, 
and "[i]n the absence of proof of present disability there 
can be no valid claim."  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In addition, the VA examiner clearly 
stated that the veteran's cellulitis and complaints in 
service were unrelated to his current diagnosed foot 
disorders of gouty arthritis, hallux valgus, onychomycosis, 
and dermatophytosis.  The Board finds that the opinion by the 
VA examiner, which was based on review of the entire 
evidentiary record, consideration of the veteran's assertions 
and history, and examination of the veteran to be persuasive.  
See 38 C.F.R. § 3.303(a) (service connection requires that 
the facts "affirmatively [show] inception or            
aggravation . . . .").  

In short, the veteran has not provided any evidence, other 
than his statements, demonstrating that he had gout or 
plantar fasciitis during service, nor has he provided any 
evidence otherwise linking his current foot disorders, as 
diagnosed by the VA examiner, to his active service.  As a 
causal link between the veteran's current foot disorders and 
his service has not been established, and because the veteran 
is a layperson without medical training or expertise, his 
contentions do not constitute competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions or evidence of causation, as it requires medical 
knowledge).  Accordingly, without competent medical evidence 
of a causal link between the veteran's foot disorders and the 
veteran's active service, the Board finds that the veteran is 
not entitled to service connection for a foot disorder, to 
include gout and plantar fasciitis.

Nonetheless, as noted earlier, the veteran's fractured left 
great toe was associated with his osteoarthritis of the left 
great toe, which, in turn, was associated with the his in-
service treatment for a left foot injury.  Accordingly, the 
Board finds that the evidence of record establishes service 
connection for the veteran's fractured left great toe, as the 
evidence of record indicates that the left great toe fracture 
was likely incurred during his service.  The medical evidence 
supports a causal relationship between the veteran's left 
great toe fracture and his service-connected osteoarthritis 
as a residual of the veteran's in-service left great toe 
laceration, inasmuch as the disorders are all part of his in-
service left foot injury.  The evidence of record 
demonstrates that the veteran injured his left foot during 
service, and that the March 2001 VA examiner found that the 
veteran's post-traumatic degenerative osteoarthritis at the 
site of the veteran's left great toe fracture was related to 
his service.  More significantly, the Board notes that the 
veteran was granted service-connection for the post-traumatic 
osteoarthritis associated with the left great toe fracture 
and the in-service injury of the left foot, and, thus, the 
veteran's fractured left great toe is a part of this service 
connected disability.  "When it is not possible to separate 
the effects of [a nonservice-connected disorder and a 
service-connected disorder], VA regulations  . . . dictate 
that such signs and symptoms be attributed to the service-
connected condition."  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996) (the Board is precluded from differentiating 
between symptomatology attributed to different disabilities 
in the absence of medical evidence which does so).  As such, 
the veteran is entitled to service connection for a left 
great toe fracture, as it was incurred in the same instance 
as his currently service-connected traumatic osteoarthritis 
of the left great toe.  See 38 C.F.R. § 3.303(a).  

Therefore, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim of service 
connection for a foot disorder, to include gout and plantar 
fasciitis.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim for service connection of a foot disorder 
that would give rise to a reasonable doubt in favor of the 
veteran, the provisions of 38 U.S.C.A. § 5107(b), as amended, 
are not applicable, and the appeal is denied.

Nevertheless, under the prior and revised provisions of 
38 U.S.C.A. § 5107(b), the benefit of the doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to material evidence.  Accordingly, the Board 
concludes that service connection is warranted for a 
fractured left great toe.




ORDER

Service connection for a foot disorder, to include gout and 
plantar fasciitis, is denied.  

Subject to the laws and regulations governing awards of 
monetary benefits, service connection for a fractured left 
great toe is granted.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

